Casey, J. (dissenting).
We dissent and are to affirm, essentially for the same reasons as those stated by Justice Harold J. Hughes in his opinion at Special Term (123 Misc 2d 885). The majority bases its reversal mainly on a finding that plaintiff has failed to demonstrate irreparable harm. We disagree. It is apparent to us that the measure of relief to which plaintiff will be entitled, in the event he is finally successful in the main action, will be substantially, permanently and irretrievably impaired by the registration activity that is permitted to continue under the executive order from now until the action is resolved, without the restraint of a preliminary injunction. Maintenance of the status quo is the object of a preliminary injunction (Nassau Roofing & Sheet Metal Co. v Facilities Dev. Corp., 70 AD2d 1021, 1022, app dsmd 48 NY2d 654), but the courts are reluctant to grant a preliminary injunction where it has the effect of affording a party the relief ultimately sought in the action (see, e.g., Morgan v New York Racing Assn., 72 AD2d 740, 741). Special Term’s order herein runs afoul of neither of these principles.
The executive order at issue in this action seeks to implement a wholly new scheme of encouraging and aiding voter registration, a scheme which has not previously been used. Denial of plaintiff’s motion for a preliminary injunc*249tion permits the implementation of this new and untried program, thereby substantially altering the status quo, while Special Term’s order granting plaintiff’s motion promotes the recognized purpose of maintaining the status quo. Granting the preliminary injunction does not, on the other hand, effectively award plaintiff the ultimate relief sought, which is to enjoin permanently the implementation of the program. If defendants succeed on the merits, the program can be implemented at that time; a few weeks’ delay neither frustrates the purpose of the program to encourage and assist voter registration nor impairs the ability of any voter to register. The absence of any harm to defendants is particularly relevant where, as here, a preliminary injunction is necessary to maintain the status quo (see City Store Gates Mfg. Corp. v United Steel Prods., 79 AD2d 671). Our review is limited to whether Special Term abused its discretion in granting a preliminary injunction (R & J Bottling Co. v Rosenthal, 40 AD2d 911, 912), and in our view the circumstances of this case do not reveal any abuse of discretion (see Matter of Addesso v Sharpe, 56 AD2d 904). Special Term’s order should be affirmed.
Weiss and Levine, JJ., concur with Mahoney, P. J.; Casey and Harvey, JJ., dissent and vote to affirm in an opinion by Casey, J.
Order reversed, on the law, without costs, and plaintiff’s motion denied.